Exhibit 10.17(a)

 

2003 EQUITY INCENTIVE PLAN

 

OF

 

MANPOWER INC.

 

(Amended and Restated Effective December 15, 2004)

 

PURPOSE OF THE PLAN

 

The purpose of the Plan is to provide for compensation alternatives for certain
Employees and Directors using or based on the common stock of the Company. These
alternatives are intended to be used as a means to attract and retain superior
Employees and Directors, to provide a stronger incentive for such Employees and
Directors to put forth maximum effort for the continued success and growth of
the Company and its Subsidiaries, and in combination with these goals, to
provide Employees and Directors with a proprietary interest in the performance
and growth of the Company.

 

1. GENERAL

 

This Plan exclusive of Section A below applies to all Directors and Employees.
Section A of the Plan applies to those Employees who are employed in the United
Kingdom.

 

2. DEFINITIONS

 

Unless the context otherwise requires, the following terms shall have the
meanings set forth below:

 

(a) “Administrator” shall mean the Committee or the Board of Directors with
respect to grants to Employees under the Plan and the Board of Directors with
respect to grants to Directors under the Plan.

 

(b) “Award” shall mean an Option, Restricted Stock, an SAR or Deferred Stock
granted under the Plan.

 

(c) “Board of Directors” shall mean the entire board of directors of the
Company, consisting of both Employee and non-Employee members.

 

(d) A termination of employment for “Cause” will mean termination upon (1) on
Employee’s repeated failure to perform his or her duties in a competent,
diligent and satisfactory manner as determined by the Company’s Chief Executive
Officer in his reasonable judgment, (2) insubordination, (3) an Employee’s
commission of any material act of dishonesty or disloyalty involving the Company
or a Subsidiary, (4) an Employee’s chronic absence from work other than by
reason of a serious health condition, (5) an Employee’s commission of a crime



--------------------------------------------------------------------------------

which substantially relates to the circumstances of his or her position with the
Company or a Subsidiary or which has material adverse effect on the Company or a
Subsidiary, or (6) the willful engaging by an Employee in conduct which is
demonstrably and materially injurious to the Company or a Subsidiary.

 

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” shall mean the committee of the Board of Directors constituted
as provided in Paragraph 5 of the Plan.

 

(g) “Company” shall mean Manpower Inc., a Wisconsin corporation.

 

(h) “Deferred Stock” shall mean a right to receive one or more Shares from the
Company in accordance with, and subject to, Paragraph 10 of the Plan.

 

(i) “Deferred Stock Agreement” shall mean the agreement between the Company and
a Participant whereby Deferred Stock is granted to such Participant.

 

(j) “Director” shall mean an individual who is a non-Employee member of the
Board of Directors of the Company.

 

(k) “Disability” shall mean (i) with respect to an Employee, a physical or
mental incapacity which, as determined by the Committee, results in an Employee
ceasing to be an Employee and (ii) with respect to a Director, a physical or
mental incapacity which results in a Director’s termination of membership on the
Board of Directors of the Company.

 

(l) “Employee” shall mean an individual who is an employee of the Company or a
Subsidiary.

 

(m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(n) “Grant Value” of an SAR means the dollar value assigned to the SAR by the
Administrator on the date the SAR is granted under the Plan.

 

(o) “Incentive Stock Option” shall mean an option to purchase Shares which
complies with the provisions of Section 422 of the Code.

 

(p) “Market Price” shall mean the closing sale price of a Share on the New York
Stock Exchange; provided, however, if a Share is not susceptible of valuation by
the above method, the term “Market Price” shall mean the fair market value of a
Share as the Administrator may determine in conformity with pertinent law and
regulations of the Treasury Department.

 

(q) “Nonstatutory Stock Option” shall mean an option to purchase Shares which
does not comply with the provisions of Section 422 of the Code or which is
designated as such pursuant to Paragraph 7 of the Plan.

 

2



--------------------------------------------------------------------------------

(r) “Option” shall mean (1) with respect to an Employee, an Incentive Stock
Option or Nonstatutory Stock Option granted under the Plan and (2) with respect
to a Director, a Non-Statutory Stock Option granted under the Plan.

 

(s) “Option Agreement” shall mean the agreement between the Company and a
Participant whereby an Option is granted to such Participant.

 

(t) “Participant” shall mean an Employee or Director to whom an Award has been
granted under the Plan.

 

(u) “Plan” shall mean the 2003 Equity Incentive Plan of the Company.

 

(v) “Protected Period” shall be a period of time determined in accordance with
the following:

 

(1) if a Triggering Event is triggered by an acquisition of shares of common
stock of the Company pursuant to a tender offer, the Protected Period shall
commence on the date of the initial tender offer and shall continue through and
including the date of the Triggering Event, provided that in no case will the
Protected Period commence earlier than the date that is six months prior to the
Triggering Event;

 

(2) if a Triggering Event is triggered by a merger or consolidation of the
Company with any other corporation, the Protected Period shall commence on the
date that serious and substantial discussions first take place to effect the
merger or consolidation and shall continue through and including the date of the
Triggering Event, provided that in no case will the Protected Period commence
earlier than the date that is six months prior to the Triggering Event; and

 

(3) in the case of any Triggering Event not described in clause (1) or (2)
above, the Protected Period shall commence on the date that is six months prior
to the Triggering Event and shall continue through and including the date of the
Triggering Event.

 

(w) “Restricted Stock” shall mean Shares granted to a Participant by the
Administrator which are subject to restrictions imposed under Paragraph 8 of the
Plan.

 

(x) “Restricted Stock Agreement” shall mean the agreement between the Company
and a Participant whereby Restricted Stock is granted to such Participant.

 

(y) “SAR” shall mean a stock appreciation right with respect to one Share
granted under the Plan.

 

(z) “SAR Agreement” shall mean the agreement between the Company and a
Participant whereby an SAR is granted to such Participant.

 

(aa) “Share” or “Shares” shall mean the $0.01 par value common stock of the
Company.

 

(bb) “Subsidiary” shall mean any subsidiary entity of the Company, including
without limitation, a subsidiary corporation of the Company as defined in
Section 424(f) of the Code.

 

3



--------------------------------------------------------------------------------

(cc) “Triggering Event” shall mean the first to occur of any of the following:

 

(1) the acquisition (other than from the Company), by any Person (as defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), directly or indirectly, of
beneficial ownership (determined in accordance with Exchange Act Rule 13d-3) of
20% or more of the then outstanding shares of common stock of the Company or
voting securities representing 20% or more of the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors; provided, however, no Triggering Event shall be deemed to
have occurred as a result of an acquisition of shares of common stock or voting
securities of the Company (i) by the Company, any of its Subsidiaries, or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Subsidiaries or (ii) by any other corporation or other entity with
respect to which, following such acquisition, more than 60% of the outstanding
shares of the common stock, and voting securities representing more than 60% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of such other corporation or entity
are then beneficially owned, directly or indirectly, by the persons who were the
Company’s shareholders immediately prior to such acquisition in substantially
the same proportions as their ownership, immediately prior to such acquisition,
of the Company’s then outstanding common stock or then outstanding voting
securities, as the case may be; or

 

(2) the consummation of any merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which results in more
than 60% of the outstanding shares of the common stock, and voting securities
representing more than 60% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, of
the surviving or consolidated corporation being then beneficially owned,
directly or indirectly, by the persons who were the Company’s shareholders
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the Company’s then
outstanding common stock or then outstanding voting securities, as the case may
be; or

 

(3) the consummation of any liquidation or dissolution of the Company or a sale
or other disposition of all or substantially all of the assets of the Company;
or

 

(4) individuals who, as of the date this Plan is adopted by the Board of
Directors of the Company, constitute the Board of Directors of the Company (as
of such date, the “Incumbent Board”) cease for any reason to constitute at least
a majority of such Board; provided, however, that any person becoming a director
subsequent to the date this Plan is adopted by the Board of Directors of the
Company whose election, or nomination for election by the shareholders of the
Company, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be, for purposes of this Plan, considered
as though such person were a member of the Incumbent Board but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest which was (or, if threatened,
would have been) subject to Exchange Act Rule 14a-12(c); or

 

4



--------------------------------------------------------------------------------

(5) whether or not conditioned on shareholder approval, the issuance by the
Company of common stock of the Company representing a majority of the
outstanding common stock, or voting securities representing a majority of the
combined voting power of the outstanding voting securities of the Company
entitled to vote generally in the election of directors, after giving effect to
such transaction.

 

Following the occurrence of an event which is not a Triggering Event whereby
there is a successor holding company to the Company, or, if there is no such
successor, whereby the Company is not the surviving corporation in a merger or
consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this definition, shall thereafter be referred to
as the Company.

 

Words importing the singular shall include the plural and vice versa and words
importing the masculine shall include the feminine.

 

3. AWARDS AVAILABLE UNDER THE PLAN

 

The Administrator may grant Nonstatutory Stock Options, Incentive Stock Options,
Restricted Stock, SARs and Deferred Stock under the Plan.

 

The Administrator shall have sole authority in its discretion, but always
subject to the express provisions of the Plan and applicable law, to determine
the Employees or Directors to whom Awards are granted under the Plan and the
terms and provisions of each such Award, and to make all other determinations
and interpretations deemed necessary or advisable for the administration of the
Plan. The Administrator’s determination of the foregoing matters shall be
conclusive and binding on the Company, all Participants and all other persons.

 

4. SHARES RESERVED UNDER PLAN

 

The aggregate number of Shares which may be issued under the Plan pursuant to
the exercise or grant of Awards shall not exceed 4,500,000 Shares, which may be
treasury Shares or authorized but unissued Shares, or a combination of the two,
subject to adjustment as provided in Paragraph 12 hereof. In no event (a) shall
the number of shares of Restricted Stock granted under the Plan plus the number
of shares of Deferred Stock granted under the Plan exceed 200,000 Shares
(subject to adjustment as provided in Paragraph 12 hereof), (b) shall the number
of Shares delivered through the exercise of Incentive Stock Options exceed
1,000,000 Shares (subject to adjustment as provided in Paragraph 12 hereof), (c)
shall any Employee be eligible to receive Options and SARs for more than an
aggregate of 750,000 Shares during any three-year period (subject to adjustment
as provided in Paragraph 12 hereof), or (d) shall any one Participant be
eligible to receive an aggregate amount of Restricted Stock and Deferred Stock
in an amount in excess of $4,000,000 (valuing the Shares at their Market Price
on the business day immediately preceding the date of grant) during any
three-year period. For purposes of determining the maximum number of Shares
available for issuance under the Plan, (a) any Shares which are used in
settlement of tax withholding obligations with respect to an Award shall be
deemed not to have been issued, (b) if any Option is exercised by tendering
Shares, either actually or by attestation, to the Company as full or partial
payment for such exercise under this Plan, only the number of Shares issued net
of the Shares tendered shall be deemed

 

5



--------------------------------------------------------------------------------

issued, and (c) any Shares which have been issued as Restricted Stock which are
forfeited to the Company shall be treated, following such forfeiture, as Shares
which have not been issued.

 

5. ADMINISTRATION OF THE PLAN

 

(a) The Plan shall be administered by the Board of Directors with respect to
grants to Directors under the Plan.

 

(b) The Plan shall be administered by the Committee or by the Board of Directors
with respect to grants to Employees under the Plan. Except as otherwise
determined by the Board of Directors, the Committee shall be so constituted as
to permit grants to be exempt from Section 16(b) of the Exchange Act by virtue
of Rule 16b-3 thereunder, as such rule is currently in effect or as hereafter
modified or amended (“Rule 16b-3”), and to permit the Plan to comply with
Section 162(m) of the Code and any regulations promulgated thereunder, or any
other statutory rule or regulatory requirements. The members of the Committee
shall be appointed from time to time by the Board of Directors.

 

6. ELIGIBILITY

 

(a) Directors shall be eligible to receive Nonstatutory Stock Options,
Restricted Stock, SARs and Deferred Stock under the Plan.

 

(b) Employees shall be eligible to receive Nonstatutory Stock Options, Incentive
Stock Options, Restricted Stock, SARs and Deferred Stock under the Plan. In
determining the Employees to whom Awards shall be granted and the number of
Shares to be covered by each Award, the Administrator may take into account the
nature of the services rendered by the respective Employees, their present and
potential contributions to the success of the Company, and other such factors as
the Administrator in its discretion shall deem relevant.

 

(c) A Participant may be granted additional Awards under the Plan if the
Administrator shall so determine subject to the limitations contained in
Paragraph 4.

 

7. OPTIONS: GENERAL PROVISIONS

 

Options granted under this Plan shall be subject to such terms and conditions
not inconsistent with the Plan as the Administrator shall determine, including
the following:

 

(a) Types of Options. An Option to purchase Shares granted pursuant to this Plan
shall be specified to be either an Incentive Stock Option or a Nonstatutory
Stock Option. Any grant of an Option shall be confirmed by the execution of an
Option Agreement. An Option Agreement may include both an Incentive Stock Option
and a Nonstatutory Stock Option, provided each Option is clearly identified as
either an Incentive Stock Option or a Nonstatutory Stock Option.

 

(b) Maximum Annual Grant of Incentive Stock Options to Any Employee. The
aggregate fair market value (determined at the time the Incentive Stock Option
is granted) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year under
this Plan (and under all other plans of the Company or

 

6



--------------------------------------------------------------------------------

any Subsidiary) shall not exceed $100,000, and/or any other limit as may be
prescribed by the Code from time to time.

 

(c) Option Exercise Price. The per share purchase price of the Shares under each
Option granted pursuant to this Plan shall be determined by the Administrator
but shall not be less than one hundred percent (100%) of the fair market value
per Share on the date of grant of such Option. The fair market value per Share
on the date of grant shall be the Market Price for the business day immediately
preceding the date of grant of such Option.

 

(d) Exercise. An Option Agreement may provide for exercise of an Option in such
amounts and at such times as shall be specified therein; provided, however,
except as provided in Paragraph 7(g), below, or as otherwise determined by the
Administrator, no Option granted to an Employee may be exercised unless that
person is then in the employ of the Company or a Subsidiary and shall have been
continuously so employed since its date of grant. Except as otherwise permitted
by the Administrator, an Option shall be exercisable by a Participant’s giving
written notice of exercise to the Secretary of the Company accompanied by
payment of the required exercise price.

 

(e) General Exercise Period. The Administrator may, in its discretion, determine
the periods during which Options or portions of Options may be exercised by a
Participant. Notwithstanding any limitation on the exercise of any Option or
anything else to the contrary herein contained, except as otherwise determined
by the Administrator at the time of grant, upon the occurrence of a Triggering
Event, all outstanding Options shall become immediately exercisable, and if a
person ceases to be an Employee during a Protected Period because of a
termination of that person’s employment by the Company other than for Cause, all
Options held by such person shall become immediately exercisable.
Notwithstanding the foregoing, no Option shall be exercisable after the
expiration of ten years from its date of grant. Every Option which has not been
exercised within ten years of its date of grant shall lapse upon the expiration
of said ten-year period unless it shall have lapsed at an earlier date.

 

(f) Payment of Exercise Price. The exercise price shall be payable in whole or
in part in cash, Shares held by the Participant for more than six months, other
property, or such other consideration consistent with the Plan’s purpose and
applicable law as may be determined by the Administrator from time to time.
Unless otherwise determined by the Administrator, such price shall be paid in
full at the time that an Option is exercised. If the Participant elects to pay
all or a part of the exercise price in Shares, such Participant may make such
payment by delivering to the Company a number of Shares already owned by the
Participant for more than six months, either directly or by attestation, which
are equal in value to the purchase or exercise price. All Shares so delivered
shall be valued at their Market Price on the business day immediately preceding
the day on which such Shares are delivered.

 

(g) Cessation of Employee Status. With respect to Participants who are
Employees, except as determined otherwise by the Administrator at the time of
grant:

 

(1) Any Participant who ceases to be an Employee due to retirement on or after
such person’s normal retirement date (as defined in the Manpower Inc. Retirement
Plan or any successor plan providing retirement benefits) or due to early
retirement with the consent of the Administrator shall have three (3) years from
the date of such cessation to

 

7



--------------------------------------------------------------------------------

exercise any Option granted hereunder as to all or part of the Shares subject to
such Option; provided, however, that no Option shall be exercisable subsequent
to ten (10) years after its date of grant, and provided further that on the date
the Participant ceases to be an Employee, he or she then has a present right to
exercise such Option.

 

(2) Any Participant who ceases to be an Employee due to Disability shall have
three (3) years from the date of such cessation to exercise any Option granted
hereunder as to all or part of the Shares subject to such Option to the extent
that such Participant then has a present right to exercise such Option or would
have become entitled to exercise such Option had that Participant remained an
Employee during such three-year period; provided, however, that no Option shall
be exercisable subsequent to ten (10) years after its date of grant.

 

(3) In the event of the death of an Employee while an Employee, any Option, as
to all or any part of the Shares subject to such Option, granted to such
Employee shall be exercisable:

 

(A) for three (3) years after the Employee’s death, but in no event later than
ten (10) years from its date of grant;

 

(B) only (1) by the deceased Employee’s designated beneficiary (such designation
to be made in writing at such time and in such manner as the Administrator shall
approve or prescribe), or, if the deceased Employee dies without a surviving
designated beneficiary, (2) by the personal representative, administrator, or
other representative of the estate of the deceased Employee, or by the person or
persons to whom the deceased Employee’s rights under the Option shall pass by
will or the laws of descent and distribution; and

 

(C) only to the extent that the deceased Employee would have been entitled to
exercise such Option on the date of the Employee’s death or would have become
entitled to exercise such Option had the deceased Employee remained employed
during such three-year period.

 

(4) An Employee or former Employee who holds an Option who has designated a
beneficiary for purposes of Subparagraph 7(g)(3)(B)(1), above, may change such
designation at any time, by giving written notice to the Administrator, subject
to such conditions and requirements as the Administrator may prescribe in
accordance with applicable law.

 

(5) If a Participant ceases to be an Employee for a reason other than those
specified above, that Participant shall have eighteen (18) months from the date
of such cessation to exercise any Option granted hereunder as to all or part of
the Shares subject thereto; provided, however, that no Option shall be
exercisable subsequent to ten (10) years after its date of grant, and provided
further that on the date the person ceases to be an Employee, he or she then has
a present right to exercise such Option. Notwithstanding the foregoing, if a
person ceases to be an Employee because of a termination of employment for
Cause, to the extent an Option is not effectively exercised prior to such
cessation, it shall lapse immediately upon such cessation.

 

8



--------------------------------------------------------------------------------

(h) Extension of Periods. The Administrator may in its sole discretion increase
the periods permitted for exercise of an Option if a Participant ceases to be an
Employee as provided in Subparagraphs 7(g)(1), (2), (3) and (5), above, if
allowable under applicable law; provided, however, in no event shall an Option
be exercisable subsequent to ten (10) years after its date of grant.

 

(i) Transferability.

 

(1) Except as otherwise provided in this Paragraph 7(i), or unless otherwise
provided by the Administrator, Options granted to a Participant under this Plan
shall not be transferable or subjected to execution, attachment or similar
process, and during the lifetime of the Participant shall be exercisable only by
the Participant. A Participant shall have the right to transfer the Options
granted to such Participant upon such Participant’s death, either to the
deceased Participant’s designated beneficiary (such designation to be made in
writing at such time and in such manner as the Administrator shall approve or
prescribe), or, if the deceased Participant dies without a surviving designated
beneficiary, by the terms of such Participant’s will or under the laws of
descent and distribution, subject to any limitations set forth in this Plan or
otherwise determined by the Administrator, and all such distributees shall be
subject to all terms and conditions of this Plan to the same extent as would the
Participant.

 

(2) Nonstatutory Stock Options granted to Directors or to any Employee who is
subject to Section 16 of the Exchange Act shall be transferable to members of
the Participant’s immediate family, to trusts for the benefit of the Participant
and/or such immediate family members, and to partnerships in which the
Participant and/or such family members are the only partners, provided the
transferee agrees to be bound by any vesting or other restrictions applicable to
the Participant with respect to the Options. For purposes of the preceding
sentence, “immediate family” shall mean a Participant’s spouse, children,
descendants of children, and spouses of children and descendants. Upon such a
transfer, the Option (or portion of the Option) thereafter shall be exercisable
by the transferee to the extent and on the terms it would have been exercisable
by the transferring Participant.

 

8. RESTRICTED STOCK

 

Restricted Stock granted under this Plan shall be subject to such terms and
conditions not inconsistent with the Plan as the Administrator shall determine,
including the following:

 

(a) Grants. The terms of any grant of Restricted Stock shall be confirmed by the
execution of a Restricted Stock Agreement.

 

(b) Restrictions. Restricted Stock may not be sold, assigned, conveyed, donated,
pledged, transferred or otherwise disposed of or encumbered for the period
determined by the Administrator (the “Restricted Period”), subject to the
provisions of this Paragraph 8. In the event that a Participant shall sell,
assign, convey, donate, pledge, transfer or otherwise dispose of or encumber the
Restricted Stock, said Restricted Stock shall, at the Administrator’s option,
and in addition to such other rights and remedies available to the Administrator
(including the right

 

9



--------------------------------------------------------------------------------

to restrain or set aside such transfer), upon written notice to the transferee
thereof at any time within ninety (90) days after its discovery of such
transaction, be forfeited to the Company.

 

(c) Cessation of Employee Status. With respect to Participants who are
Employees, except as determined otherwise by the Administrator at the time of
grant:

 

(1) If a Participant ceases to be an Employee for any reason, then except as
provided in Subparagraphs (c)(2) and (d), below, all Restricted Stock held by
such Participant shall be forfeited to the Company.

 

(2) In the event a Participant ceases to be an Employee on or after such
person’s normal retirement date (as defined in the Manpower Inc. Retirement Plan
or any successor plan providing retirement benefits), or due to early retirement
with the consent of the Administrator, or due to death or Disability, all
restrictions applicable to any Restricted Stock then held by the Participant
shall immediately lapse.

 

(d) Vesting on Triggering Event. Except as determined otherwise by the
Administrator at the time of grant, notwithstanding anything to the contrary
herein contained, upon the occurrence of a Triggering Event, the restrictions
applicable to any Restricted Stock then held by all Participants shall
immediately lapse, and all such Restricted Stock shall be treated as Shares of
the Company and the holders thereof shall be entitled to receive the same
consideration thereupon, if any, payable to the holders of outstanding shares of
the Company in connection with the Triggering Event. In addition, except as
otherwise determined by the Administrator at the time of grant, in the case of
any individual Employee, upon that person’s ceasing to be an Employee during a
Protected Period because of a termination of such person’s employment by the
Company other than for Cause, the restrictions applicable to any Restricted
Stock then held by such Employee shall immediately lapse.

 

(e) Retention of Certificates. The Company will retain custody of the stock
certificates representing Restricted Stock during the Restricted Period as well
as a stock power signed by the Participant to be used in the event the
Restricted Stock is forfeited to the Company.

 

(f) No Release of Restrictions by Administrator. The Administrator may not,
through amendment of the Restricted Stock Agreement or otherwise, accelerate the
lapse of any restrictions applicable to Restricted Stock which has been granted
under the Plan. This limitation is not intended to apply to the lapse of
restrictions pursuant to Subparagraph 8(c)(2) or Paragraph 8(d), above.

 

9. SARs

 

Each SAR granted under this Plan shall be subject to such terms and conditions
not inconsistent with the Plan as the Administrator shall determine, including
the following:

 

(a) Grants. The terms of any grant of SARs shall be confirmed by the execution
of an SAR Agreement.

 

(b) Grant Value. The Grant Value of each SAR granted pursuant to this Plan shall
be determined by the Administrator, but shall not be less than one hundred
percent (100%) of the fair market value per Share on the date of grant of such
SAR. The fair market value per Share on

 

10



--------------------------------------------------------------------------------

the date of grant shall be the Market Price for the business day immediately
preceding the date of grant of such SAR.

 

(c) Exercise. An SAR Agreement may provide for exercise of an SAR by a
Participant in such amounts and at such times as shall be specified therein;
provided, however, except as provided in Paragraph 9(f) below, or as otherwise
determined by the Administrator, no SAR granted to an Employee may be exercised
unless that person is then in the employ of the Company or a Subsidiary and
shall have been continuously so employed since its date of grant. Except as
otherwise permitted by the Administrator, an SAR shall be exercisable by a
Participant by such Participant giving written notice of exercise to the
Secretary of the Company.

 

(d) General Exercise Period. The Administrator may, in its discretion, determine
the periods during which SARs may be exercised by a Participant. Notwithstanding
any limitation on the exercise of any SAR or anything else to the contrary
herein contained, except as otherwise determined by the Administrator at the
time of grant, upon the occurrence of a Triggering Event, all outstanding SARs
shall become immediately exercisable, and if a person ceases to be an Employee
during a Protected Period because of a termination of that person’s employment
by the Company other than for Cause, all SARs held by such person shall become
immediately exercisable. Notwithstanding the foregoing, no SAR shall be
exercisable after the expiration of ten years from its date of grant. Every SAR
which has not been exercised within ten years of its date of grant shall lapse
upon the expiration of said ten-year period unless it shall have lapsed at an
earlier date.

 

(e) Rights on Exercise. An SAR shall entitle the Participant to receive from the
Company that number of full Shares having an aggregate Market Price, as of the
business day immediately preceding the date of exercise (the “Valuation Date”),
substantially equal to (but not more than) the excess of the Market Price of one
Share on the Valuation Date over the Grant Value for such SAR as set forth in
the applicable SAR Agreement, multiplied by the number of SARs exercised.
However, the Company, as determined in the sole discretion of the Administrator,
shall be entitled to elect to settle its obligation arising out of the exercise
of an SAR by the payment of cash substantially equal to the aggregate Market
Price on the Valuation Date of the Shares it would otherwise be obligated to
deliver, or by the issuance of a combination of Shares and cash, in the
proportions determined by the Administrator, substantially equal to the
aggregate Market Price on the Valuation Date of the Shares the Company would
otherwise be obligated to deliver.

 

(f) Cessation of Employee Status. With respect to Participants who are
Employees, except as determined otherwise by the Administrator at the time of
grant:

 

(1) Any Participant who ceases to be an Employee due to retirement on or after
such person’s normal retirement date (as defined in the Manpower Inc. Retirement
Plan or any successor plan providing retirement benefits) or due to early
retirement with the consent of the Administrator shall have three (3) years from
the date of such cessation to exercise any SAR granted hereunder; provided,
however, that no SAR shall be exercisable subsequent to ten (10) years after its
date of grant, and provided further that on the date the Participant ceases to
be an Employee, he or she then has a present right to exercise such SAR.

 

11



--------------------------------------------------------------------------------

(2) Any Participant who ceases to be an Employee due to Disability shall have
three (3) years from the date of such cessation to exercise any SAR granted
hereunder to the extent such Participant then has a present right to exercise
such SAR or would have become entitled to exercise such SAR had that person
remained an Employee during such three-year period; provided, however, that no
SAR shall be exercisable subsequent to ten (10) years after its date of grant.

 

(3) In the event of the death of an Employee while an Employee, any SAR granted
to such Employee shall be exercisable:

 

(A) for three (3) years after the Employee’s death, but in no event later than
ten (10) years from its date of grant;

 

(B) only (1) by the deceased Employee’s designated beneficiary (such designation
to be made in writing at such time and in such manner as the Administrator shall
approve or prescribe), or, if the deceased Employee dies without a surviving
designated beneficiary, (2) by the personal representative, administrator, or
other representative of the estate of the deceased Employee, or by the person or
persons to whom the deceased Employee’s rights under the SAR shall pass by will
or the laws of descent and distribution; and

 

(C) only to the extent that the deceased Employee would have been entitled to
exercise such SAR on the date of the Employee’s death or would have become
entitled to exercise such SAR had the deceased Employee remained employed during
such three-year period.

 

(4) An Employee or former Employee who holds an SAR who has designated a
beneficiary for purposes of Subparagraph 9(f)(3)(B)(1), above, may change such
designation at any time, by giving written notice to the Administrator, subject
to such conditions and requirements as the Administrator may prescribe in
accordance with applicable law.

 

(5) If a Participant ceases to be an Employee for a reason other than those
specified above, that Participant shall have eighteen (18) months from the date
of such cessation to exercise any SAR granted hereunder; provided, however, that
no SAR shall be exercisable subsequent to ten (10) years after its date of
grant, and provided further that on the date the person ceases to be an
Employee, he or she then has a present right to exercise such SAR.
Notwithstanding the foregoing, if a person ceases to be an Employee because of a
termination of employment for Cause, to the extent an SAR is not effectively
exercised prior to such cessation, it shall lapse immediately upon such
cessation.

 

(g) Extension of Periods. The Administrator may in its sole discretion increase
the periods permitted for exercise of an SAR if a person ceases to be an
Employee as provided in Subparagraphs 9(f)(1), (2), (3) and (5), above, if
allowable under applicable law; provided, however, in no event shall an SAR be
exercisable subsequent to ten (10) years after its date of grant.

 

12



--------------------------------------------------------------------------------

(h) Transferability. Except as otherwise provided in this Paragraph 9(h), or
unless otherwise provided by the Administrator, SARs granted to a Participant
under this Plan shall not be transferable or subjected to execution, attachment
or similar process, and during the lifetime of the Participant shall be
exercisable only by the Participant. A Participant shall have the right to
transfer the SARs upon such Participant’s death, either to the deceased
Participant’s designated beneficiary (such designation to be made in writing at
such time and in such manner as the Administrator shall approve or prescribe),
or, if the deceased Participant dies without a surviving designated beneficiary,
by the terms of such Participant’s will or under the laws of descent and
distribution, subject to any limitations set forth in the Plan or otherwise
determined by the Administrator, and all such distributees shall be subject to
all terms and conditions of the Plan to the same extent as would the
Participant.

 

10. DEFERRED STOCK

 

Deferred Stock granted under this Plan shall be subject to such terms and
conditions not inconsistent with the Plan as the Administrator shall determine,
including the following:

 

(a) Grants. The terms of any grant of Deferred Stock shall be confirmed by the
execution of a Deferred Stock Agreement.

 

(b) Distributions of Shares. Each Participant who holds Deferred Stock shall be
entitled to receive from the Company one Share for each share of Deferred Stock,
as adjusted from time to time in the manner set forth in Paragraph 12, below.
However, the Company, as determined in the sole discretion of the Administrator,
shall be entitled to settle its obligation to deliver Shares by instead making a
payment of cash substantially equal to the fair market value of the Shares it
would otherwise be obligated to deliver, or by the issuance of a combination of
Shares and cash, in the proportions determined by the Administrator,
substantially equal to the fair market value of the Shares the Company would
otherwise be obligated to deliver. The fair market value of a Share for this
purpose will mean the Market Price on the business day immediately preceding the
date of the cash payment. Deferred Stock shall vest and Shares shall be
distributed to the Participant in respect thereof at such time or times as
determined by the Administrator at the time of grant; provided, however, that no
Shares shall be distributed in respect of Deferred Stock prior to the date on
which such Deferred Stock vests.

 

[Effective for grants made on or after January 1, 2005, this subparagraph 10(b)
will read as follows:

 

(b) Distributions of Shares. Each Participant who holds Deferred Stock shall be
entitled to receive from the Company one Share for each share of Deferred Stock,
as adjusted from time to time in the manner set forth in Paragraph 12, below.
However, the Company, as determined in the sole discretion of the Administrator,
shall be entitled to settle its obligation to deliver Shares by instead making a
payment of cash substantially equal to the fair market value of the Shares it
would otherwise be obligated to deliver, or by the issuance of a combination of
Shares and cash, in the proportions determined by the Administrator,
substantially equal to the fair market value of the Shares the Company would
otherwise be obligated to deliver. The fair market value of a Share for this
purpose will mean the Market Price on the business day immediately preceding the
date of the cash payment. Deferred Stock shall vest and Shares shall be
distributed to the Participant in respect thereof at such time or times as
determined by the

 

13



--------------------------------------------------------------------------------

Administrator at the time of grant; provided, however, that Deferred Stock shall
only be distributed in accordance with the rules of Section 409A of the Code and
any guidance issued thereunder; and provided, further, that no Shares shall be
distributed in respect of Deferred Stock prior to the date on which such
Deferred Stock vests.]

 

(c) Cessation of Employee Status. With respect to Participants who are
Employees, except as determined otherwise by the Administrator at the time of
grant:

 

(1) If a Participant ceases to be an Employee for any reason, then except as
provided in Subparagraphs (c)(2) and (d), below, all Deferred Stock held by such
Participant on the date of termination that has not vested shall be forfeited.

 

(2) In the event a Participant ceases to be an Employee on or after such
person’s normal retirement date (as defined in the Manpower Inc. Retirement Plan
or any successor plan providing retirement benefits) or due to early retirement
with the consent of the Administrator, or due to death or Disability, all
Deferred Stock then held by such Participant shall immediately vest.

 

(d) Vesting on Triggering Event. Except as determined otherwise by the
Administrator, notwithstanding anything to the contrary herein contained, upon
the occurrence of a Triggering Event, all Deferred Stock then held by
Participants shall immediately vest. In addition, except as otherwise determined
by the Administrator at the time of grant, in the case of any individual
Employee, upon that person’s ceasing to be an Employee during a Protected Period
because of a termination of such person’s employment by the Company other than
for Cause, all Deferred Stock then held by such Employee shall immediately vest.

 

(e) Transferability. Deferred Stock may not be sold, assigned, conveyed,
donated, pledged, transferred or otherwise disposed of or encumbered or
subjected to execution, attachment, or similar process; provided, however,
Shares distributed in respect of such Deferred Stock may be transferred in
accordance with applicable securities laws. A Participant shall have the right
to transfer Deferred Stock upon such Participant’s death, either to the deceased
Participant’s designated beneficiary (such designation to be made in writing at
such time and in such manner as the Administrator shall prescribe or approve),
or, if the deceased Participant dies without a surviving designated beneficiary,
by the terms of such Participant’s will or under the laws of descent and
distribution, subject to any limitations set forth in the Plan or otherwise
determined by the Administrator, and all such distributees shall be subject to
all terms and conditions of the Plan to the same extent as would the
Participant.

 

(f) No Rights as Shareholders. No Participant shall have any interest in any
fund or in any specific asset or assets of the Company by reason of any Deferred
Stock granted hereunder, nor any right to exercise any of the rights or
privileges of a shareholder with respect to any Deferred Stock or any Shares
distributable with respect to any Deferred Stock until such Shares are so
distributed.

 

(g) Dividends and Distributions. As of each record date for the payment of
dividends on the Company’s common stock, each Participant shall be granted a
number of additional shares of Deferred Stock equal to the quotient of the
amount of dividends which would have been received by a shareholder of record of
a number of Shares equal to the number of shares of Deferred Stock held by such
Participant immediately before such dividend, divided by the Market Price on

 

14



--------------------------------------------------------------------------------

such date. In the event of any distribution with respect to Shares other than a
cash dividend, then each Participant shall be granted a number of additional
shares of Deferred Stock which could have been purchased at the Market Price as
of the date of such distribution with an amount equal to the Market Price of the
consideration which would have been received on such date by a shareholder of
record of a number of Shares equal to the number of shares of Deferred Stock
then held by such Participant.

 

(h) Accelerated Distribution. Notwithstanding any other provision of the Plan,
the Administrator may, at any time after Deferred Stock held by a Participant
has vested, accelerate the time that Shares are distributed with respect to such
Deferred Stock.

 

[Effective for grants made on or after January 1, 2005, this subparagraph 10(h)
will read as follows:

 

(h) Accelerated Distribution. The Administrator may not, at any time after
Deferred Stock held by a Participant has vested, accelerate the time that Shares
or cash are or is distributed with respect to such Deferred Stock, except as
permitted in accordance with Code Section 409A or any guidance promulgated
thereunder.]

 

(i) No Accelerated Vesting by Administrator. The Administrator may not, through
amendment of the Deferred Stock Agreement or otherwise, accelerate the vesting
of Deferred Stock which has been granted under the Plan subject to vesting
limitations. This limitation is not intended to apply to the vesting of Deferred
Stock pursuant to Subparagraph 10(c)(2) or Paragraph 10(d), above.

 

11. LAWS AND REGULATIONS

 

Each Option Agreement, Restricted Stock Agreement, SAR Agreement or Deferred
Stock Agreement shall contain such representations, warranties and other terms
and conditions as shall be necessary in the opinion of counsel to the Company to
comply with all applicable federal and state securities laws. The Company shall
have the right to delay the issue or delivery of any Shares under the Plan until
(a) the completion of such registration or qualification of such Shares under
any federal or state law, ruling or regulation as the Company shall determine to
be necessary or advisable, and (b) receipt from the Participant of such
documents and information as the Administrator may deem necessary or appropriate
in connection with such registration or qualification.

 

12. ADJUSTMENT PROVISIONS

 

(a) Share Adjustments. In the event of any stock dividend, stock split,
recapitalization, merger, consolidation, combination or exchange of shares, or
the like, as a result of which shares of any class shall be issued in respect of
the outstanding Shares, or the Shares shall be changed into the same or a
different number of the same or another class of stock, or into securities of
another person, cash or other property (not including a regular cash dividend),
the total number of Shares authorized to be offered in accordance with Paragraph
4 and the other limitations contained in Paragraph 4, the number of Shares
subject to each outstanding Option, the number of Shares of Restricted Stock
then held by each Participant, the number of shares to which each then
outstanding SAR relates, the number of shares to which each outstanding Award of

 

15



--------------------------------------------------------------------------------

Deferred Stock relates, the exercise price applicable to each outstanding Option
and the Grant Value of each outstanding SAR shall be appropriately adjusted as
determined by the Administrator.

 

(b) Acquisitions. In the event of a merger or consolidation of the Company with
another corporation or entity in which the Company is not the survivor, or a
sale or disposition by the Company of all or substantially all of its assets,
the Administrator shall, in its sole discretion, have authority to provide for
(1) waiver in whole or in part of any remaining restrictions or vesting
requirements in connection with any Award granted hereunder, (2) the conversion
of outstanding Options, Restricted Stock, SARs or Deferred Stock into cash
and/or (3) the conversion of Awards into the right to receive securities of
another person upon such terms and conditions as are determined by the
Administrator in its discretion.

 

(c) Binding Effect. Any adjustment, waiver, conversion or other action taken by
the Administrator under this Paragraph 12 shall be conclusive and binding on all
Participants.

 

13. TAXES

 

(a) Options and SARs. The Company shall be entitled to pay and withhold from any
amounts payable by the Company to a Participant the amount of any tax which it
believes is required as a result of the grant, vesting or exercise of any Option
or SAR, and the Company may defer making delivery with respect to cash and/or
Shares obtained pursuant to exercise of any Option or SAR until arrangements
satisfactory to it have been made with respect to any such withholding
obligations. A Participant exercising an Option or SAR may, at his or her
election, satisfy his or her obligation for payment of required withholding
taxes by having the Company retain a number of Shares having an aggregate Market
Price on the business day immediately preceding the date the Shares are withheld
equal to the amount of the required withholding tax.

 

(b) Restricted Stock. The Company shall be entitled to pay and withhold from any
amounts payable by the Company to a Participant the amount of any tax which it
believes is required as a result of the issuance of or lapse of restrictions on
Restricted Stock, and the Company may defer the delivery of any Shares or Share
certificates until arrangements satisfactory to the Administrator shall have
been made with respect to any such withholding obligations. A Participant may,
at his or her election, satisfy his or her obligation for payment of required
withholding taxes with respect to Restricted Stock by delivering to the Company
a number of Shares which were Restricted Stock upon the lapse of restrictions,
or Shares already owned, having an aggregate Market Price on the business day
immediately preceding the day on which such Shares are withheld equal to the
amount of the required withholding tax.

 

(c) Deferred Stock. The Company shall be entitled to pay and withhold from any
amounts payable by the Company to a Participant the amount of any tax which it
believes is required as a result of the grant or vesting of any Deferred Stock
or the distribution of any Shares or cash payments with respect to Deferred
Stock, and the Company may defer making delivery of Shares with respect to
Deferred Stock until arrangements satisfactory to the Administrator have been
made with respect to any such withholding obligations. A Participant who holds
Deferred Stock may, at his or her election, satisfy his or her obligation to pay
the required withholding taxes by having the Company withhold from the number of
Shares distributable, if

 

16



--------------------------------------------------------------------------------

any, a number of Shares having an aggregate Market Price on the business day
immediately preceding the date the Shares are withheld equal to the amount of
the required withholding tax.

 

14. EFFECTIVENESS OF THE PLAN

 

The Plan, as approved by the Company’s Executive Compensation Committee and
Board of Directors, shall become effective as of the date of such approval,
subject to ratification of the Plan by the vote of the shareholders.

 

15. TERMINATION AND AMENDMENT

 

Unless the Plan shall theretofore have been terminated as hereinafter provided,
no Award shall be granted after February 18, 2013. The Board of Directors of the
Company may terminate the Plan or make such modifications or amendments thereof
as it shall deem advisable, including, but not limited to, such modifications or
amendments as it shall deem advisable in order to conform to any law or
regulation applicable thereto; provided, however, that the Board of Directors
may not, without further approval of the holders of a majority of the Shares
voted at any meeting of shareholders at which a quorum is present and voting,
adopt any amendment to the Plan for which shareholder approval is required under
tax, securities or any other applicable law or the listing standards of the New
York Stock Exchange (or if the Shares are not then listed on the New York Stock
Exchange, the listing standards of such other exchange or inter-dealer quotation
system on which the Shares are listed). No termination, modification or
amendment of the Plan may, without the consent of the Participant, adversely
affect the rights of such Participant under an outstanding Award then held by
the Participant.

 

Except as otherwise provided in this Plan, the Administrator may amend an
outstanding Award or any Stock Option Agreement, Restricted Stock Agreement, SAR
Agreement, or Deferred Stock Agreement; provided, however, that the
Participant’s consent to such action shall be required unless the Administrator
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant. The Administrator may also
modify or amend the terms of any Award granted under the Plan for the purpose of
complying with, or taking advantage of, income or other tax or legal
requirements or practices of foreign countries which are applicable to
Employees. However, notwithstanding any other provision of the Plan, the
Administrator may not adjust or amend the exercise price of any outstanding
Option or SAR, whether through amendment, cancellation and replacement grants,
or any other means, except in accordance with Paragraph 12 of the Plan.

 

16. OTHER BENEFIT AND COMPENSATION PROGRAMS

 

Payments and other benefits received by an Employee under an Award granted
pursuant to the Plan shall not be deemed a part of such Employee’s regular,
recurring compensation for purposes of the termination, indemnity or severance
pay law of any country and shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan, contract or
similar arrangement provided by the Company or any Subsidiary unless expressly
so provided by such other plan, contract or arrangement, unless required by law,
or unless the Administrator expressly determines otherwise.

 

17



--------------------------------------------------------------------------------

17. NO RIGHT TO EMPLOYMENT.

 

The Plan shall not confer upon any person any right with respect to continuation
of employment by the Company or a Subsidiary, nor shall it interfere in any way
with the right of the Company or such Subsidiary to terminate any person’s
employment at any time.

 

18



--------------------------------------------------------------------------------

SECTION A

 

1. GENERAL

 

(a) Except to the extent inconsistent with and/or modified by the terms
specifically set out below, this Section A incorporates all of the provisions of
the Plan exclusive of this Section A (the “Main Plan”). This Section A of the
Plan shall apply to Employees who are employed in the United Kingdom and shall
be referred to below as the “Scheme”. Options shall not be granted under this
Scheme until approval by the Board of Inland Revenue is received by the Company.

 

(b) SARs shall not be granted to Employees under the Scheme.

 

(c) Neither Restricted Stock nor Deferred Stock shall be granted to Employees
under the Scheme.

 

2. DEFINITIONS

 

In this Scheme the following words and expressions have the following meanings
except where the context otherwise requires:

 

(a) “Act” shall mean the Income Tax (Earnings and Pensions) Act 2003.

 

(b) “Approval” shall mean approval under Schedule 4.

 

(c) “Approved Scheme” shall mean a share option scheme, other than a
savings-related share option scheme, approved under Schedule 4.

 

(d) “Employee” shall mean any employee of the Company or its Subsidiaries,
provided that no person who is precluded from participating in the Scheme by
paragraph 9 of Schedule 4 shall be regarded as an Employee.

 

(e) “Exercise Price” shall mean the Market Price as defined in Paragraph 2(p) of
the Main Plan (save that the proviso to that Paragraph 2(p) shall not apply) for
the business day immediately preceding the date of grant of an Option provided
that if, at the date of grant, Shares are not listed on the New York Stock
Exchange, then the Exercise Price shall be the market value of a Share
determined in accordance with Part VIII of the Taxation of Chargeable Gains Act
1992 and agreed in advance for the purposes of the Scheme with the Shares
Valuation Division of the Board of Inland Revenue, provided that the Exercise
Price shall not be less than the par value of a Share.

 

(f) “PAYE Liability” shall mean the amount of any taxes and/or primary class 1
national insurance contributions or other social security taxes which the
Company or any of its Subsidiaries would be required to account for to the
Inland Revenue or other taxation authority by reference to the exercise of an
Option and, if so required by and agreed with the Company,

 

19



--------------------------------------------------------------------------------

any secondary class 1 national insurance contributions which the Company or any
of its Subsidiaries would be required to account for to the Inland Revenue on
exercise of an Option.

 

(g) “Redundancy” shall mean dismissal by reason of redundancy within the meaning
of the Employment Rights Act 1996.

 

(h) “Revenue Limit” shall mean £30,000 or such other amount as may from time to
time be the appropriate limit for the purpose of paragraph 6(1) of Schedule 4.

 

(i) “Schedule 4” shall mean Schedule 4 to the Act.

 

(j) “Share” shall mean $0.01 par value common stock of the Company which
satisfies the conditions of paragraphs 15 to 20 of Schedule 4.

 

(k) “Subsidiary” shall mean a company which is for the time being a subsidiary
of the Company within the meaning of Section 736 of the Companies Act 1985.

 

Other words or expressions, so far as not inconsistent with the context, have
the same meanings as in Schedule 4.

 

Any reference to a statutory provision shall be deemed to include that provision
as the same may from time to time hereafter be amended or re-enacted.

 

3. LIMITS

 

An Option granted to an Employee shall be limited and take effect so that the
aggregate market value of Shares subject to that Option, taken together with the
aggregate market value of Shares which the Employee may acquire in pursuance of
rights obtained under the Scheme or under any other Approved Scheme established
by the Company or by any associated company (within the meaning of paragraph
35(1) of the Schedule 4) of the Company (and not exercised), shall not exceed
the Revenue Limit. Such aggregate market value shall be determined at the time
the rights are obtained.

 

4. TERMS OF OPTIONS

 

(a) No Option granted under the Scheme may be transferred, assigned, charged or
otherwise alienated save that an Option may be exercised after the relevant
Employee’s death in accordance with the provisions of this Scheme. The
provisions of Paragraph 7(i) of the Main Plan shall not apply for the purposes
of this Scheme.

 

(b) An Option granted under the Scheme shall not be exercised by a Holder at any
time when he is ineligible to participate by virtue of paragraph 9 of Schedule
4.

 

(c) As provided in Paragraph 7(d) of the Main Plan, an Option shall be exercised
by notice in writing given by the Holder to the Secretary of the Company
accompanied by payment of the required Exercise Price which must be satisfied in
cash. The provisions of Paragraph 7(f) of the Main Plan shall not apply for the
purposes of this Scheme.

 

20



--------------------------------------------------------------------------------

(d) For purposes of this Scheme, Subparagraph 7(g)(1) of the Main Plan shall
read:

 

“Any person who ceases to be an Employee due to retirement on or after such
person’s normal retirement date (as defined in the Manpower Inc. Retirement Plan
or any successor plan providing retirement benefits) or due to early retirement
with the consent of the Administrator shall have three (3) years from the date
of such cessation to exercise any Option granted hereunder as to all or part of
the Shares subject to such Option; provided, however, that no Option shall be
exercisable subsequent to ten (10) years after its date of grant or one (1) year
after the date of the Participant’s death, and provided further that on the date
the Participant ceases to be an Employee, he or she then has a present right to
exercise such Option.”

 

(e) For purposes of this Scheme, Subparagraph 7(g)(2) of the Main Plan shall
read:

 

“Any person who ceases to be an Employee due to Disability, injury, Redundancy,
or his or her employer ceasing to be a Subsidiary or the operating division by
which he or she is employed being disposed of by a Subsidiary or the Company
shall have:

 

(A) Three (3) years from the date of such cessation due to Disability to
exercise any Option granted hereunder as to all or part of the Shares subject to
such Option, to the extent that such person then has a present right to exercise
such Option or would have become entitled to exercise such Option had such
person remained an Employee during such three-year period; provided, however,
that no Option shall be exercisable subsequent to ten (10) years after its date
of grant or one (1) year after the date of the Participant’s death; and

 

(B) Eighteen (18) months from the date of such cessation due to injury,
Redundancy, or his or her employer ceasing to be a Subsidiary or the operating
division by which he or she is employed being disposed of by a Subsidiary or the
Company to exercise any Option granted hereunder as to all or part of the Shares
subject to such Option; provided, however, that no Option shall be exercisable
subsequent to ten (10) years after its date of grant or one (1) year after the
date of the Participant’s death, and provided further that on the date that
person ceases to be an Employee, he or she then has a present right to exercise
such Option”.

 

(f) For purposes of this Scheme, Subparagraph 7(g)(3) shall read:

 

“In the event of the death of an Employee while an Employee, any Option, as to
all or any part of the Shares subject to the Option, granted to such Employee
shall be exercisable:

 

(A) For one (1) year from the date of the Employee’s death, but in no event
later than ten (10) years from its date of grant;

 

(B) Only by the personal representative, administrator or the representative of
the estate of the deceased Employee; and

 

(C) Only to the extent that the deceased Employee would have been entitled to
exercise such Option on the date of the Employee’s death or would have become
entitled

 

21



--------------------------------------------------------------------------------

to exercise such Option had the deceased Employee remained employed during a
period of three (3) years from the date of the Employee’s death.”

 

(g) For purposes of this Scheme, Subparagraph 7(g)(5) of the Main Plan shall
read:

 

“If a person ceases to be an Employee for a reason other than those specified
above, that person shall have eighteen (18) months from the date of such
cessation to exercise any Option granted hereunder as to all or part of the
Shares subject thereto; provided, however, that no Option shall be exercisable
subsequent to ten (10) years after its date of grant or one (1) year after the
date of the Participant’s death, and provided further that on the date the
person ceases to be an Employee, he or she then has a present right to exercise
such Option. Notwithstanding the foregoing, if a person ceases to be an Employee
because of a termination of employment for Cause, to the extent an Option is not
effectively exercised prior to such cessation, it shall lapse immediately upon
such cessation.”

 

(h) For purposes of this Scheme, Subparagraph 7(h) of the Main Plan shall read:

 

“The Administrator may in its sole discretion, acting fairly and reasonably,
increase the periods permitted for exercise of an Option as provided in
Subparagraphs 7(g)(1), (2), and (5) above; provided, however, in no event shall
an Option be exercisable subsequent to ten (10) years after its date of grant,
and provided further that such Option is exercised within one (1) year after the
date of the Participant’s death.”

 

(i) For purposes of this Scheme, Paragraph 13(a) of the Main Plan shall read:

 

“If any PAYE Liability would arise on the exercise of an Option, the Option may
only be validly exercised if the Participant remits to the Company with his
exercise notice a payment of an amount equal to such PAYE Liability (which being
a cheque or similar instrument shall only be valid if honored on first
presentation), or if the Participant gives instructions to the Company’s brokers
(or any person acceptable to the Company) for the sale of sufficient Shares
acquired under the Scheme to realize an amount equal to the PAYE Liability and
the payment of the PAYE Liability to the Company, or if the Participant makes
other arrangements to meet the PAYE Liability that are acceptable to the
Administrator (acting fairly and reasonably) and the Board of Inland Revenue.”

 

(j) The second paragraph of Paragraph 15 of the Main Plan providing for the
amendment of outstanding Options shall not apply for purposes of this Scheme.

 

(k) If Shares are to be issued to the Participant following the exercise of an
Option, such Shares shall be issued to the Participant within 30 days of the
Option being exercised. If Shares are to be purchased on the open market for the
Participant following a Participant’s exercise of an Option, such purchase must
be made and the Shares must be transferred to the Participant within 30 days of
the Option being exercised.

 

(l) Shares issued on the exercise of an Option will rank pari passu with the
Shares in issue on the date of allotment.

 

22



--------------------------------------------------------------------------------

5. ADJUSTMENTS

 

(a) The adjustment provisions relevant to Options in Paragraph 12(a) of the Main
Plan shall apply for the purposes of this Scheme in so far as (i) Paragraph
12(a) of the Main Plan meets the provisions of Paragraph 22(3) of Schedule 4 and
(ii)there is a variation of the share capital of the Company within the meaning
of Paragraph 22(3) of Schedule 4, provided that no such adjustment to any
Options granted under this Scheme shall be made without the prior approval of
the Board of Inland Revenue.

 

(b) Any discretion exercised by the Administrator in respect of the waiving of
any vesting requirements pursuant to Paragraph 12(b) of the Main Plan shall be
exercised fairly and reasonably.

 

(c) For purposes of this Scheme, the provision in Paragraph 12(b)(2) of the Main
Plan allowing for the conversion of outstanding Options into cash shall not
apply.

 

(d) For purposes of this Scheme, the provisions in Paragraph 12(b)(3) of the
Main Plan allowing for the conversion of outstanding Awards into the right to
receive securities of another person shall not apply.

 

6. EXCHANGE OF OPTIONS

 

(a) The provisions of this Paragraph 6 apply if a company (the “Acquiring
Company”):

 

(1) obtains control of the Company as a result of making a general offer to
acquire:

 

(A) the whole of the issued ordinary share capital of the Company (other than
that which is already owned by it and its subsidiary or holding company) made on
a condition such that, if satisfied, the Acquiring Company will have control of
the Company; or

 

(B) all the Shares (or those Shares not already owned by the Acquiring Company
or its subsidiary or holding company); or

 

(2) obtains control of the Company under a compromise or arrangement sanctioned
by the court under Section 425 of the Companies Act 1985; or

 

(3) becomes bound or entitled to acquire Shares under Sections 428 to 430F of
the Companies Act 1985; or

 

(4) obtains control of the Company as a result of a general offer to acquire the
whole of the general capital of the Company pursuant to an action agreed in
advance with the Board of the Inland Revenue as comparable with any action set
out in Paragraphs 6(a)(1), 6(a)(2) or 6(a)(3) of this Scheme.

 

23



--------------------------------------------------------------------------------

(b) Exchange. If the provisions of this Paragraph 6 apply, Options may be
exchanged by a Participant within the period referred to in paragraph 26(3) of
Schedule 4 by agreement with the company offering the exchange.

 

(c) Exchange terms. Where an Option is to be exchanged the Participant will be
granted a new option to replace it. Where a Participant is granted a new option
then:

 

(1) the new option will be in respect of shares in any body corporate determined
by the company offering the exchange as long as they satisfy the conditions of
paragraph 27(4) of Schedule 4;

 

(2) the new option will be equivalent to the Option that was exchanged;

 

(3) the new option will be treated as having been acquired at the same time as
the Option that was exchanged and will be exercisable in the same manner and at
the same time;

 

(4) the new option will be subject to the provisions of the Main Plan and this
Scheme as they last had effect in relation to the Option that was exchanged; and

 

(5) with effect from exchange, the provisions of the Main Plan and this Scheme
will be construed in relation to the new option as if references to Shares are
references to the shares over which the new option is granted and references to
the Company are references to the body corporate determined under the provisions
of Paragraph 6(c)(1) of this Scheme.

 

7. ADMINISTRATION OR AMENDMENT

 

The Scheme shall be administered under the direction of the Administrator as set
out in the Main Plan provided that for so long as the Administrator determines
that the Scheme is to be an Approved Scheme, no amendment for which prior
approval by the Board of Inland Revenue is required under the Act shall be made
without the prior approval of the Board of Inland Revenue.

 

 

24